                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 JAMES BRIKS AND JEROME BRIKS,                      Case No. 19‐CV‐0001 (NEB/LIB)

                      Plaintiffs,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 KARL J. YEAGER, MEAGHER & GEER,
 SUE M. KIRTZ, JOHN DOES I‐X, AND
 JANE DOES I‐X,

                      Defendants.



       In a Report and Recommendation filed February 20, 2019, United States Magistrate

Judge Leo I. Brisbois recommends that this action be dismissed for lack of subject‐matter

jurisdiction. [ECF No. 46 (“R&R”).] Plaintiffs James and Jerome Briks timely objected to

the R&R. For the reasons below, the Court overrules the objections, accepts the R&R, and

dismisses the petition without prejudice for lack of subject‐matter jurisdiction.

       On January 2, 2019, pro se plaintiffs James and Jerome Briks brought this suit

against Karl J. Yeager; Meagher & Geer, attorneys at law; Sue M. Kirtz; and Jane and John

Does (I‐X), alleging various negligence and malpractice claims. Plaintiffs admitted that

all parties are residents of Minnesota and did not claim any federal question. On January

8, 2019, Judge Brisbois issued an Order for Plaintiffs to explain the Court’s subject‐matter

jurisdiction, since the Complaint did not show it. [ECF No. 10.] Plaintiffs did not respond



                                             1
to this Order, and instead filed an amended complaint. [ECF No. 24 (“Am. Compl.”).]

The Amended Complaint again admits that all parties are residents of Minnesota and

claims the cause of action arises under the laws of the United States. (Id.) In claim two of

the Amended Complaint, Plaintiffs assert that Defendants allowed non‐attorneys to

“handle, view, add to legal documents…without any legal authority,” and thus violated

Federal and State Law. (Id.)

       The R&R recommends dismissing the case for lack of subject‐matter jurisdiction.

(R&R    at   6–7.)   Plaintiffs   objected   to     the   R&R   through    a     filing   titled

“Reconsideration/Objections       to   Magistrate     Judge’s   Proposed       Findings    and

Recommendation.” [ECF No. 48.] Through the Objection, Plaintiffs request leave to file a

Second Amended Complaint and reiterate the Amended Complaint’s arguments that

subject‐matter jurisdiction exists. Plaintiffs also filed a Request for Leave to File a Second

Amended Complaint, attaching a Second Amended Complaint (“SAC”). [ECF No. 49.]

The SAC includes a fourth claim that Defendants violated Plaintiffs’ rights to equal

protection and due process under the Fourteenth Amendment.

       Since then, Plaintiffs have filed many documents with the Court. [See ECF Nos. 72,

78, 88 (summarizing some of these filings).] Included in the later filings is ECF No. 59,

titled “Opposition to Defendant’s Memorandum of Law in Opposition to Plaintiffs’

Objection to Magistrate Judge’s Order and Report and Recommendation,” which

functions as a reply brief. [ECF No. 59 (“Pls’ Reply”).] Their reply argues the SAC is the



                                              2
operative complaint, even though the Court has not yet granted them leave to file it. (See

Pls’ Reply at 2; Fed. R. Civ. P. 15(a)(2).)

       The Court need not consider Plaintiffs’ reply and any filings after their Objection,

because the local rules do not permit such filings. See D. Minn. LR 72.2(b) (providing only

for written objections to an R&R and a response prior to a district judge’s review of the

R&R). Further, Plaintiffs are incorrect that because “their (sic) is now a Second Amended

Complaint, all other documents including the Magistrate Jude (sic), Order and Report

and Recommendation is (sic) now moot.” (Pls’ Reply at 3.) The Amended Complaint is

the operative complaint, not the proposed SAC.

       Defendants argue that Plaintiffs’ Objection should be rejected, because

“[r]equesting leave to file a Second Amended Complaint is not a specific objection to the

R&R.” [ECF No. 51 (“Defs’ Opp.”) at 3.] Upon the filing of a report and recommendation

by a magistrate judge, a party may “serve and file specific written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2); accord D. Minn. LR

72.2(b). “The district judge must determine de novo any part of the magistrate judgeʹs

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). “The objections

should specify the portions of the magistrate judgeʹs report and recommendation to

which objections are made and provide a basis for those objections.” Woolery v. Peterson,

No. CV 16‐1745 (JRT/FLN), 2016 WL 6916801, at *1 (D. Minn. Nov. 22, 2016) (quoting and

citing Mayer v. Walvatne, No. 07–1958, 2008 WL 4527774, at *2 (D. Minn. Sept. 28, 2008)).



                                              3
“Objections which are not specific but merely repeat arguments presented to and

considered by a magistrate judge are not entitled to de novo review, but rather are

reviewed for clear error.” Id. (quoting and citing Montgomery v. Compass Airlines, LLC, 98

F. Supp. 3d 1012, 1017 (D. Minn. 2015)). Similarly, courts have found the Magistrate

Judge’s recommendations may be reviewed as if no objections were filed when a party

“does not cite any reason why the Magistrate Judge’s determination was incorrect, nor

any basis for th[e] Court to reach a different outcome.” Reed v. Curry Concrete Const., Inc.,

No. CIV. 10‐4329 JRT/LIB, 2011 WL 2015217, at *2 (D. Minn. May 23, 2011) (quotation

marks and citations omitted).

       While Plaintiffs assert the Objection was specific because they “very clearly…

requested leave to file a Second Amended Complaint,” the Objection does not argue that

Judge Brisbois’s findings and recommendations are erroneous. Instead, it generally

disagrees with the recommendation of dismissal and asks for another opportunity to

establish subject‐matter jurisdiction by filing a Second Amended Complaint. Because

Plaintiffs do not argue that Judge Brisbois’s determination was incorrect, the Objection is

not a specific one.

       Judge Brisbois did not clearly err in recommending the Court dismiss this matter

for lack of subject‐matter jurisdiction. A federal court may have subject‐matter

jurisdiction based on either diversity jurisdiction, 28 U.S.C. § 1332, or federal‐question

jurisdiction, 28 U.S.C. § 1331. The issue here is whether there is federal‐question



                                             4
jurisdiction, since there is no diversity jurisdiction because both Plaintiffs and Defendants

reside in Minnesota. Pursuant to 28 U.S.C § 1331, “[t]he district courts shall have

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States.” Federal‐question jurisdiction exists either when (1) “federal law creates

the cause of action” or (2) “the plaintiff’s right to relief necessarily depends on resolution

of a substantial question of federal law.” Franchise Tax Bd. of State of Cal. v. Constr. Laborers

Vacation Tr. for S. California, 463 U.S. 1, 27–28 (1983). Plaintiffs fail to articulate any

grounds for federal‐question jurisdiction. The Amended Complaint is void of any factual

allegations supporting a federal cause of action or relief dependent on federal law.

Plaintiffs raise only state‐law claims, and conclusory assertions that any violations “arise

under Federal law” or “under the Constitution, laws, or treaties of the United States of

America” simply fall short of establishing federal‐question jurisdiction. (See Am. Compl.

at 4–5, 11.)

       Moreover, even if the Objection was a specific one, “[a] party cannot seek to amend

a pleading in an objection … but must bring a motion to amend.” Fredin v. Middlecamp,

No. 0:17‐CV‐3058‐SRN‐HB, 2018 WL 4616456, at *4 (D. Minn. Sept. 26, 2018). Here,

Plaintiffs already amended their complaint as a matter of course, and thus may only

amend their pleading with the opposing partyʹs written consent or the Courtʹs leave. Fed.

R. Civ. P. 15(a). Plaintiffs have neither sought Defendants’ consent nor properly

petitioned this Court for leave to amend the Amended Complaint. The request to file a



                                               5
SAC also fails to comply with the Local Rules. “Before filing a nondispositive motion, a

party must contact the magistrate judge’s courtroom deputy to schedule a hearing.” D.

Minn. LR 7.1(b). Additionally, Local Rule 7.1(b) requires that such a motion be

accompanied by a notice of hearing, a memorandum of law, any affidavits or exhibits in

support of the motion, a meet‐and‐confer statement, and a proposed order. D. Minn. LR

7.1(b)(1). Finally, when amending pleadings, the motion must be accompanied by “… a

version of the proposed amended pleadings that shows—through redlining, underlining,

strikeouts, or other similar effective typographic methods— how the proposed amended

pleading differs from the operative pleading. If the court grants the motion, the moving

party must file and serve the amended pleading.” D. Minn. LR 15.1. The Court is

cognizant that Plaintiffs are proceeding pro se, and “[a] document filed pro se is to be

liberally construed,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation and quotation

marks omitted), but pro se litigants are not excused from failing to comply with

substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir. 1984). Plaintiffs’

Objection is procedurally improper, and must be denied.

       And although under Fed. F. Civ. P. 15(a)(2), leave should be freely given when

justice so requires, a “court may appropriately deny leave to amend where there are

compelling reasons such as undue delay, bad faith, or dilatory motive, repeated failure

to cure deficiencies by amendment previously allowed, undue prejudice to the non–

moving party, or futility of the amendment.” Moses.com Sec., Inc. v. Comprehensive Software



                                              6
Sys., Inc., 406 F.3d 1052, 1065 (8th Cir. 2005) (citations and quotation marks omitted). Even

if Plaintiffs’ request to file a SAC was procedurally proper, the proposed amendment is

futile because it does not establish jurisdiction. Amendment is futile where the proposed

amended claim would not withstand a Rule 12(b)(6) motion to dismiss. See ecoNugenics,

Inc. v. Bioenergy Life Sci., Inc., 355 F. Supp. 3d 785, 793 (D. Minn. 2019) (citing Zutz v.

Nelson, 601 F.3d 842, 850 (8th Cir. 2010)). “[A] proposed amended complaint that fails to

state a plausible cause of action under the Twombly and Iqbal pleading standard will be

denied as futile.” Id. (citation omitted). Plaintiffs concede there is no diversity jurisdiction

by asserting Defendants are residents of Minnesota. And, like the first Amended

Complaint, the SAC does not raise a federal question. The sole addition to the SAC is a

vaguely asserted equal protection and due process claim:

       The defendants actions by not serving the legal documents on the
       defendants in the civil matter, and as attorneys or lawyers, either knew or
       should have known, to afford the Briks Brothers the same rights to conduct
       their representation of their documents as they do all other clients, and by
       these attorneys or lawyers, not affording the Briks Brothers the same rights,
       privileges and protection as provided by all citizens, these attorneys
       directly violated Equal Protection and the Due Process Clause is attached.

[ECF No. 49‐1 at 15, ¶ 27.] This claim fails to plausibly allege any violation of a

constitutional or federal statutory right. See, e.g., Peck v. Hoff, 660 F.2d 371, 373 (8th Cir.

1981) (providing the basis for due process entitlements); Am. Family Ins. v. City of

Minneapolis, 836 F.3d 918, 921 (8th Cir. 2016) (providing the basis for an equal protection

claim). Finally, Plaintiffs do not allege that Defendants are state actors, as required by



                                               7
both the Due Process and Equal Protection Clauses. See Lugar v. Edmondson Oil Co., 457

U.S. 922, 939 (1982) (demonstrating only state actors can violate the Fourteenth

Amendment). As a result, the amendment is futile because the SAC does not allege any

federal claims. The Court will, therefore, dismiss this action without prejudice for lack of

subject‐matter jurisdiction.

                                     CONCLUSION

       Based on all of the files, records, and proceedings herein, the Court OVERRULES

Plaintiffs’ objection [ECF No. 48] and ACCEPTS the R&R [ECF No. 46]. Accordingly, IT

IS HEREBY ORDERED THAT:

          1. The present action is DISMISSED without prejudice for lack of subject‐
             matter jurisdiction;

          2. Defendants’ Motion to Dismiss [ECF No. 15] is DENIED without prejudice
             as moot;

          3. Defendants’ Motion to Dismiss [ECF No. 28] is DENIED without prejudice
             as moot; and

          4. Plaintiffs’ Application for Default Judgment [ECF No. 40] is DENIED as
             moot.


LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: May 15, 2019                              BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge


                                             8
